DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant’s amendment to the instant claims have been fully considered. While the instant amendment ameliorates written description issues raised against the type of monkey cell raised previously, adequate written description for the scope of non-endogenous polymerases encompassed by the claims is still lacking for reasons of record.
In paragraph [0048] of the instant published disclosure (USPgPub 2019/0284575, cited previously), human, dog, and chicken pol I promoters are exemplified, and states that any pol I promoter that is different from the host cell taxonomic order, is encompassed. Non-endogenous pol II promoters are mentioned briefly in instant paragraph [0017], but examples of these encompassed in bi-directional expression or linear constructs, as recited in instant claims 11 and 12 are not discussed or defined. Claims 1 and 2 are drawn to a method of producing recombinant virus. While there is support for a method of producing an influenza virus under control of a human pol I promoter in MDCK cells or MDCK 33016 cells in instant paragraphs [0174-0190], there is no support or adequate description for a method of producing any RNA virus controlled by any non-endogenous pol I and pol II in Vero cells. There is also a lack of written description for Vero cell possessing at least one endogenous pol I promoter that controls expression of rRNA and at least one non-endogenous pol I promoter that controls expression of viral RNA to drive production of viral particles.
There is a lack of guidance provided in the disclosure providing a nexus between producing an influenza virus under control of non-endogenous pol I and pol II, as recited in the instant claims, or producing an influenza virus under control of least one endogenous pol I 
The state of the art clearly indicates that polymerase I promoters are species-specific to the host cell. See the abstract; the last full paragraph on page 652; the paragraph prior to “Differences in TAFls determine the specificity of TIF-IB/SL1"; and the first paragraph of the “Conclusion" section of Heix et al. (Current Opinion in Genetics and Development. 1995; 5: 652-656, cited in the IDS). Murakami et al. (Journal of Virology. 2008; 82 (3): 1605-1609, cited in the IDS) specifically teach at the bottom of the first column on page 1605 that reverse genetics in MDCK cells using a human pol I promoter does not work. In Figure 2, Murakami et al. demonstrate a lack of luciferase activity when using pol I promoters in non-species-specific cell lines. In the sentence bridging pages 1607-1608, Murakami et al. specifically teach that no viruses were detected upon transfection of MDCK cells with a series of human or chicken pol I promoter-driven plasmids. Wang et al. (Virology Journal. 2007; 4: 102: 1-12, cited in the IDS) teach expressing influenza virus segments in MDCK cells by replacing human pol I promoter sequences for MDCK pol I sequences, see the sentence bridging the columns on page 10. On page 2, “Cloning the canine RNA polymerase I promoter from MDCK DNA”,
Wang et al. teach RNA pol I sequences are conserved only among species of the same taxonomic order and adds that in order to rescue influenza using an RNA pol I in canine cells, a canine RNA pol I promoter is required. It appears that even species-specific viruses possess species-specific polymerases according to the teachings of Moncorge et al. (Journal of Virology. Oct. 2010; 84 (19): 9978-9986, cited previously). Moncorge et al. describe host-associated signature amino acid residue differences between avian and human influenza virus polymerases 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C.
112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
When a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. However, the presence of multiple species with in a claimed genus does not necessarily demonstrate possession of the genus. See, In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating “where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent application.”); and University of California v. Eli Lilly and Co.. 43 USPQ2d 1398, at 1405 (Fed Cir 1997)(citing Smyth for support). In the instant case, there is no demonstrated support for the scope of producing any RNA virus by growing it in Vero cells comprising at least one expression construct encoding any viral RNA molecule that is controlled by any non-endogenous pol I promoter and pol II promoter derived from a taxonomic order that is different from the host cell. There is no support for propagating all known RNA viruses, except influenza, under the control of a human pol I promoter in MDCK cells. Given the conventional wisdom established in the prior and current art that pol I promoters are species-specific for the type of host cell, 
Claims 1, 2, 5, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Vero cells comprising a non-endogenous human polymerase I promoter to express influenza virus particles, does not reasonably provide enablement for using Vero cells comprising a taxonomically different polymerase I promoter to propagate any RNA virus. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In reply to the rejection of record, applicant points out that the instant claims have been amended to require that the claims are drawn to propagating the instant virus in Vero cells, and asserts that the instant claims now comply with the written description requirement.
Applicant’s amendment to the instant claims have been fully considered. While the instant amendment ameliorates written description issues raised against the type of monkey cell raised previously, adequate written description for the scope of non-endogenous polymerases encompassed by the claims is still lacking for reasons of record.
In paragraph [0048] of the instant published disclosure (USPgPub 2019/0284575, cited previously), human, dog, and chicken pol I promoters are exemplified, and states that any pol I promoter that is different from the host cell taxonomic order, is encompassed. Non-endogenous 
There is a lack of guidance provided in the disclosure providing a nexus between producing an influenza virus under control of non-endogenous pol I and pol II, as recited in the instant claims, or producing an influenza virus under control of least one endogenous pol I promoter that controls expression of rRNA and at least one non-endogenous pol I promoter that controls expression of viral RNA to drive production of viral particles, as recited in instant claim 2.
The state of the art clearly indicates that polymerase I promoters are species-specific to the host cell. See the abstract; the last full paragraph on page 652; the paragraph prior to “Differences in TAFls determine the specificity of TIF-IB/SL1"; and the first paragraph of the “Conclusion" section of Heix et al. (Current Opinion in Genetics and Development. 1995; 5: 652-656, cited in the IDS). Murakami et al. (Journal of Virology. 2008; 82 (3): 1605-1609, cited in the IDS) specifically teach at the bottom of the first column on page 1605 that reverse genetics in MDCK cells using a human pol I promoter does not work. In Figure 2, Murakami et 
Wang et al. teach RNA pol I sequences are conserved only among species of the same taxonomic order and adds that in order to rescue influenza using an RNA pol I in canine cells, a canine RNA pol I promoter is required. It appears that even species-specific viruses possess species-specific polymerases according to the teachings of Moncorge et al. (Journal of Virology. Oct. 2010; 84 (19): 9978-9986, cited previously). Moncorge et al. describe host-associated signature amino acid residue differences between avian and human influenza virus polymerases that contribute to host cell inhibitory restrictions, where taxonomically different host cells may also not possess secondary factors required for species-specific influenza virus infection, see the entire reference. These teachings are particularly relevant to the instant claims since the instant “pol I promoter” encompasses any non-endogenous pol I promoter. Zhang et al. (Virology Journal. 2015; 12: 95: DOI 10.1186/sl2985-015-0321-5, cited in the IDS) teach a mouse pol I plasmid (pYA4990) to express influenza virus in various cell types: BHK-21 and CHO (both rodent) and MDCK (canine), see “plasmid construction” on page 2 and the first paragraph of “virus generation” on page 3. In Table 2, Zhang et al. show that only the plasmid described as the “all-in-one” pYA4990 expressing all 8 influenza virus genes, see Table 1 and Figure 2, produces influenza virus, while the other plasmids, (“1+2” and “pYA5000”, also 
For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make the invention in its full scope.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neumann et al. (PNAS; Nov. 2005; 102 (46): 16825-16829) and Katinger et al. (USPgPub 2004/0137013).
Neumann et al. teach Vero cells expressing a (non-endogenous) human pol I promoter controlling the unidirectional (linear) expression of influenza virus genes and a non-endogenous chicken P-actin (pol II) promoter encoding PB2, PB1 or PA, see “Cells”, “Construction of plasmids”, and Figure 1 on page 16826. Neumann et al. teach production of virus particles in the abstract and “Virus Generation in Vero cells..bridging pages 16827-16828 and Table 2, for the 
Neumann et al. do not teach separately, “(ii) infecting a culture host with the recombinant virus obtained in step (i); (iii) culturing the host from step (ii) to produce further recombinant virus; and (iv) purifying the recombinant virus obtained in step (i)”, as recited in amended claims 1 and 2. 
Katinger et al. teach: infecting Vero cells with a recombinant virus; culturing the infected Vero cells to produce further recombinant virus; and purifying the recombinant virus, see claims 1 and 10.
One of ordinary skill in the art at the time the invention was made would have been motivated to have included the subsequent steps of Katinger et al. to the method of Neumann et al. to manufacture a live, attenuated whole virus vaccine, see paragraphs [0011, 0015] and claims 1, 2, 10, 11, 14, 17, 18, 21, and 25 of Katinger et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for including the subsequent steps of Katinger et al. to the method of Neumann et al. since both Neumann et al. and Katinger et al. use Vero cells to propagate influenza. These teachings render instant claims 1, 2, 5, and 12-16 prima facie obvious, absent unexpected results.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neumann et al. and Katinger et al. as applied to claims 1, 2, 5, and 12-16 above, and further in view of Hoffmann et al. (Journal of General Virology. 2000; 81: 2843-2847, cited previously).
See the teachings of Neumann et al. and Katinger et al. above. While Neumann et al. teach unidirectional, linear expression constructs, see Figure 1, Neumann et al. do not teach at least one bidirectional construct.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have employed either conventional technique taught by Hoffmann et al., using the materials of Neumann et al. and Katinger et al., to generate influenza virus particles with a reasonable expectation of success, absent evidence to the contrary. These teachings render instant claim 11 prima facie obvious.
In reply to the rejection of record, applicant points out that Hoffmann et al. do not mention Vero cells. 
However, this limitation is satisfied by the teachings of Neumann et al. and Katinger et al. and is not required to be taught by Hoffmann et al. Since Hoffmann et al. demonstrate that bidirectional and unidirectional systems generate influenza in different cell lines, there is no evidence that the bidirectional system of Hoffmann et al. could not have been substituted for the unidirectional system used to propagate influenza in the Vero cells of Neumann et al. and Katinger et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648